             Case 1:21-cr-00087-AJ Document 1 Filed 05/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA,            )
                                    )
                                     )               Case No. 21-cr- 87-AJ-01
            v.                       )               18 U.S.C. § 1361
                                     )
DWAYNE GRIM,                        )
                                     )
                                    )
____________________________________

                                       INFORMATION

       The Acting United States Attorney charges:

                                       COUNT ONE
                  [18 U.S.C. § 1361 – Destruction of Government Property]

       Beginning at an unknown time, but since at least in or about September of 2016, and

continuing until at least in or about January of 2018, in the District of New Hampshire, the

defendant,

                                       DWAYNE GRIM

did willfully injure and commit a depredation against property, specifically signage and

interpretive materials of the United States Forest Service, an agency of the U.S. Department of

Agriculture, resulting in damages of approximately $678, all in violation of Title 18, United

States Code, Section 1361.

                                                            JOHN J. FARLEY
                                                            Acting United States Attorney

DATE: May 12, 2021
                                                     By:    /s/ Kasey A. Weiland
                                                            Kasey A. Weiland
                                                            Assistant U.S. Attorney




                                                1
